Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 13-21, in the reply filed on 19 September 2022 is acknowledged.
Applicant primarily argues:
“The M.P.E.P. lists two criteria for proper restriction requirements. First, the inventions must be independent or distinct. M.P.E.P. § 803. Second, searching the additional invention must constitute an undue burden on the examiner if restriction is not required. Id. The M.P.E.P. directs the examiner to search and examine an entire application "if the search and examination of an entire application can be made without serious burden, even though it includes claims to distinct or independent inventions.” Id.

Applicant respectfully urges that the present Restriction Requirement does not meet these criteria, since the ultra-clean rare earth steel of group I, ultra-clean rare earth steel of group II, the method of modifying inclusions in ultra-clean rare earth steel of group III, the method of modifying inclusions in ultra-clean rare earth steel of group IV, and the control process of inclusions in ultra-clean rare earth steel of group V are closely related to ultra-clean rare earth steel. Moreover, a search of group I would encompass overlapping areas as groups II-V, as each group comprises the similar role as related to ultra-clean rare earth steel. Therefore, the examiner cannot establish that searching claims 22-32 in addition to the group I would constitute an undue burden on the PTO.”

Remarks, pg. 7
The Examiner respectfully traverses as follows
The present invention is being examined as a national stage application submitted under 35 U.S.C. 371, which requires unity of invention rather than independent and distinct analysis done for applications filed under 35 U.S.C. 111. Chapter 800 of the MPEP applies only to those restrictions in applications filed under 35 U.S.C. 111. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Claims 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on September 19, 2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 16, 17, 20, and 21 all recite a percentage regarding the number of inclusions in the steel, however it is unclear whether these percentages are mass%, wt.%, volume%, or some other type of percentage. Clarification is required.
Regarding dependent claims 14-15 and 18-19, these claims do not remedy the deficiencies of parent claim 13 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimura et al. (US 2014/0261906 A1, hereinafter “Hashimura”) as evidenced by Stanford Advanced Materials, Mischmetal Description, 1994-2022 (hereinafter “Stanford”).

Regarding claim 13, 14, 15, and 18, Hashimura teaches a bearing steel in which an influence of harmful inclusions such as aluminum oxides, titanium nitrides, and manganese sulfides is suppressed by controlling formation of complex oxysulfides including REM, i.e., ultra clean steel (Hashimura, [0001]). Hashimura also teaches bearing steel includes 0.0001-0.050 mass%, i.e., 1-500ppm, of rare earth metals, more preferable 0.003-0.050 mass%, i.e., 30-500 ppm (Hashimura, [0045-0048]). Moreover, Hashimura teaches that the metallographic structure includes inclusions which contain complex oxysulfides including rare earth metals, having the formula of REM-Ca-Al-O-S, and wherein the number fraction of the complex oxysulfides in a total number of the inclusions is 50% to less than 100% (Hashimura, [0021-0024]). Hashimura further teaches that the REM-Ca-Al-O-S complex oxysulfides have the approximately spherical shape, where the number fraction may be obtained by mainly considering the inclusions having a major axis of 1µm or more, and the number of oxysulfides having a major axis of 5µm or more is 0.001 pieces to 1.5 pieces in the observed section of 1mm2, i.e., the majority of the inclusions have a major axis of 1-5µm (Hashimura, [0119-0122]).  

The bearing steel containing rare earth metals, used to suppress the formation of inclusions of Hashimura corresponds to an ultra-clean rare earth steel, containing 10-200 ppm of rare earth elements of claim 13 of the present invention. The inclusions having 50-100% of complex oxysulfides of REM with a major axis of 1-5µm of Hashimura corresponds to wherein 50% or more of total number of inclusions in the steel are RE-oxygen-sulfides (RE2O-2S) with a mean equivalent diameter Dmean of 1-5 µm in a spherical shape or a spheroidal shape or a granular shape, and in dispersed distribution of claim 13 and wherein the mean equivalent diameter Dmean of RE-oxygen-sulfide (RE2O-2S) in the steel is 1-2 µm of claim 18 of the present invention. The amount of rare earth elements in the steel being 1-500ppm, preferably 30-500ppm of Hashimura corresponds to wherein the steel contains 10-100 ppm of rare earth elements of claim 14 and wherein the steel contains 10-50 ppm of rare earth elements of claim 15 of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Hashimura further teaches that the amount of sulfur in the steel is 0.05 mass% or less, preferably 0.005-0.05 mass%, i.e., 50-500ppm, and the amount of oxygen in the steel is 0.0001-0.0030 mass%, i.e., 1-30ppm (Hashimura, [0065-0066] and [0079-0081]). Hashimura also teaches that in order to add the REM to the molten steel, mischmetal or the like may be used (Hashimura, [0142]), where the amount of oxygen in mischmetal is 0ppm, as evidenced by Stanford, in which the composition of mischmetal does not include oxygen (Stanford, Table “Cerium Mischmetal Specification”).

Given that the amounts of REM in the steel ranges from 1-500ppm, oxygen in the steel ranges from 1-30ppm, oxygen in the rare earth metal is 0ppm, and the amount of sulfur in the steel ranges from 50-500ppm in Hashimura, the calculations of formula would range from -26 to -885, which would encompass the range of the present invention. The below calculations demonstrate how the range was determined:
                
                    1
                    -
                    
                        
                            2
                            *
                            1
                            +
                            0.5
                            *
                            0
                            +
                            0.5
                            *
                            50
                        
                    
                    =
                    -
                    26
                
            
                
                    500
                    -
                    
                        
                            4.5
                            *
                            30
                            +
                            2.5
                            *
                            0
                            +
                            2.5
                            *
                            500
                        
                    
                    =
                    -
                    885
                
            
where the Examiner used the upper and lower limits of the values for m, n, and k are the correction coefficients in the above calculations.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claims 16 and 17, Hashimura also teaches the complex REM oxysulfides are 50% to less than 100% of the total number of inclusions in the bearing steel (Hashimura, [0120]). The REM oxysulfides of Hashimura overlaps with wherein the content of RE-oxygen-sulfides (RE2O2S) accounts for 80% or more of total number of inclusions in the steel of claim 16 and wherein the content of RE-oxygen-sulfide (RE2O2S) accounts for 95% or more of total number of inclusions in the steel of claim 17 of the present invention.   

Regarding claim 19, Hashimura teaches that the steel is a bearing steel used in bearings having excellent rolling fatigue properties (Hashimura, [0004]). The bearing steel of Hashimura corresponds to wherein the steel is high-level bearing steel, gear steel, mold steel, stainless steel, steel for nuclear power of the present invention.
Regarding claims 20 and 21, Hashimura teaches inventive example 16 which includes the oxysulfide REM-Ca-Al-O-S-(TiN) and the content of Al2O3 in the oxysulfides is 3.1 mass%, i.e., the amount of REM oxysulfides would be 96.9% (100-3.1 = 96.9%) (Hashimura, Table 10). Since Hashimura does not state that the REM oxysulfides include rare earth-sulfides, the amount would necessarily be zero, which falls within the ranges of the present invention. Therefore, the amount of Al2O2, REM oxysulfides, and RE sulfides would fall within the ranges of claims 20 and 21 of the present invention.






Claims 13-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 106609313A, hereinafter “Liu”)

Regarding claims 13, 14, 16, 17, and 18, Liu teaches a treatment method for high-purity rare earth steels, where rare earth elements are added during processing in amounts of 0.01-0.025 wt.%, i.e., 100-250ppm of rare earth and the proportion of spherical rare earth sulfur oxides with a mean diameter of less than or equal to 5µm is more than 85% (Liu, [0002], [0010], and claim 7). Liu also teaches that the total oxygen content in the rare earth is less than 200ppm, preferably 80ppm (Liu, [0022]). Liu further teaches that the amount of oxygen in the steel ranges from 9-14 ppm and the amount of sulfur ranges from 0.0030-0.0050 wt.%, i.e., 30-50 ppm (Liu, Tables 1-3 and [0020]).
Given that the amounts of REM in the steel ranges from 100-250ppm, oxygen in the steel ranges from 9-14 ppm, oxygen in the rare earth metal ranges from 0-200ppm, and the amount of sulfur in the steel ranges from 30-50ppm in Liu, the calculations of formula would range from 67 to -438, which would overlap the range of the present invention. The below calculations demonstrate how the range was determined:
                
                    100
                    -
                    
                        
                            2
                            *
                            9
                            +
                            0.5
                            *
                            0
                            +
                            0.5
                            *
                            30
                        
                    
                    =
                    67
                
            
                
                    250
                    -
                    
                        
                            4.5
                            *
                            14
                            +
                            2.5
                            *
                            200
                            +
                            2.5
                            *
                            50
                        
                    
                    =
                    -
                    438
                
            
where the Examiner used the upper and lower limits of the values for m, n, and k are the correction coefficients in the above calculations.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

The steel containing rare earth metals of Liu corresponds to an ultra-clean rare earth steel, containing 10-200 ppm of rare earth elements of claim 13 of the present invention. The spherical REM sulfur oxides inclusions having a size of 0-5µm in an amount of 85% or more of Liu corresponds to wherein 50% or more of total number of inclusions in the steel are RE-oxygen-sulfides (RE2O-2S) with a mean equivalent diameter Dmean of 1-5 µm in a spherical shape or a spheroidal shape or a granular shape, and in dispersed distribution of claim 13 and wherein the mean equivalent diameter Dmean of RE-oxygen-sulfide (RE2O-2S) in the steel is 1-2 µm of claim 18 of the present invention. The amount of rare earth elements in the steel being 100-250ppm of Liu corresponds to wherein the steel contains 10-100 ppm of rare earth elements of claim 14 of the present invention. The REM sulfur oxides of Liu overlaps with wherein the content of RE-oxygen-sulfides (RE2O2S) accounts for 80% or more of total number of inclusions in the steel of claim 16 and wherein the content of RE-oxygen-sulfide (RE2O2S) accounts for 95% or more of total number of inclusions in the steel of claim 17 of the present invention.

Regarding claim 19, the recitation in the claims that the steel is “high-level bearing steel, gear steel, mold steel, stainless steel, steel for nuclear power” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Liu discloses a high-purity rare earth steel as presently claimed, it is clear that the steel of Liu would be capable of performing the intended use, i.e. high-level bearing steel, gear steel, mold steel, stainless steel, steel for nuclear power, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claims 20 and 21, given that Liu does not state that the inclusions include Al2O3 or rare earth-sulfides, the amounts would necessarily be zero, which falls within the ranges of the present invention. Therefore, the amount of Al2O2, REM sulfur oxides, and RE sulfides would fall within the ranges of claims 20 and 21 of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738